OPINION — AG — ** COPYRIGHTS — UNCOPYRIGHTED MATERIAL — REPRODUCTION OF SOUND RECORDINGS FOR SALE ** UNCOPYRIGHTED AND UNCOPYRIGHTABLE SOUND RECORDINGS DO FALL WITHIN THE PURVIEW OF 21 O.S. 1975 Supp., 1866 [21-1866], PROHIBITING THE REPRODUCTION OF SOUND RECORDINGS FOR SALE WITHOUT THE WRITTEN CONSENT OF THE OWNER OF THE ORIGINAL RECORDING. LIKEWISE, UNCOPYRIGHTED AND UNCOPYRIGHTABLE SOUND RECORDINGS ALSO, FALL WITHIN THE PURVIEW OF 21 O.S. 1975 Supp., 1867 [21-1867] PROHIBITING THE SALE OF REPRODUCED SOUND RECORDINGS WITHOUT THE WRITTEN CONSENT OF THE OWNER OF THE MASTER OR ORIGINAL RECORDING. 21 O.S. 1975 Supp., 1866 [21-1866] (R. THOMAS LAY)